IN THE SUPREME COURT OF IOWA
                              No. 07–0930

                        Filed November 21, 2008

CLINTON P. JONES, Individually and
as Father and Next Friend of SKYE E.
JONES, Minor Child,

      Appellant,

vs.

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

      Appellee,

and

LINDA LENNING, as Administrator of
the Estate of SHAWNA K. JONES,

      Defendant.



      Appeal from the Iowa District Court for Pottawatamie County,

Timothy O’Grady, Judge.



      A father appeals the district court’s grant of summary judgment in

favor of insurer, ruling that insurer had no coverage for father’s loss of

consortium claim under his ex-wife’s liability policy, nor under his own

uninsured and underinsured motorist coverage.          REVERSED AND

REMANDED.



      Randall J. Shanks of Shanks Law Firm, Council Bluffs, for

appellant.
                                  2

     Joseph K. Meusey and Rebecca A. Zawisky of Fraser Stryker PC

LLO, Omaha, Nebraska, for appellee.
                                     3

BAKER, Justice.

      In this case, Clinton P. Jones appeals the district court’s grant of

summary judgment in favor of State Farm Mutual Automobile Insurance

Company, ruling that he had no right of recovery for his loss-of-

consortium claim under his ex-wife Shawna’s liability policy, nor under

his own uninsured and underinsured motorist coverage. We hold that

State Farm has coverage for Clinton’s loss-of-consortium claim under
Shawna’s liability coverage and under Clinton’s underinsured motorist

(UIM) coverage. Clinton’s recovery under his UIM coverage is limited to

the total damages suffered by him for his loss of consortium less the

amount paid under Shawna’s liability policy up to his UIM limit of

$100,000 per person.

      I. Background Facts and Prior Proceedings.

      Appellants, Clinton and Skye Jones, and appellee, State Farm,

have stipulated to the following facts. Shawna and Clinton Jones were

divorced in 2000.    Shawna was awarded primary physical custody of

their only child, Skye. Skye lived with Shawna in her home.

      On March 11, 2004, Shawna was driving her 1999 Chevrolet

Cavalier on U.S. Highway 191, with Skye in the backseat.            Shawna
turned around to attend to Skye. At that time, Shawna’s vehicle crossed

the center line and collided with an oncoming vehicle.         Shawna was

killed in the collision and Skye suffered serious injuries, including a right

skull fracture, scars and gashes on her face, and cuts to her ear. It was

found that Shawna was negligent in the operation of her vehicle and her

negligence was the result of the collision. As a result of the accident,

Skye was hospitalized and required extensive medical treatment. Skye’s

medical bills totaled $178,721.88.
                                    4

      At the time of the accident, Shawna and Clinton were insured

under separate automobile policies of insurance issued by State Farm.

Due to a policy exclusion, there was no coverage under the liability

section of Shawna’s policy for Skye’s claims. As a result, by operation of

Iowa law, Shawna became an “uninsured motorist,” and the uninsured

motorist (UM) coverage of Shawna’s policy was available for Skye’s

claims. State Farm paid the $100,000 UM limits on Skye’s claim, as well
as the available medical payment limit under Shawna’s policy of

$50,000.

      Clinton filed a petition against Shawna’s estate seeking to recover

damages for the personal injuries sustained by Skye in the March 11,

2004 collision, as well as for his loss of consortium. See Iowa R. Civ. P.

1.206. Clinton also sued State Farm, seeking coverage for his loss-of-

consortium claim. State Farm and Clinton filed motions for summary

judgment on the insurance coverage questions.         The district court

granted summary judgment in favor of State Farm, ruling that Clinton

had no right of recovery for his loss-of-consortium claim under his ex-

wife Shawna’s liability policy, nor under his own uninsured and

underinsured motorist coverage. He appeals.
      II. Scope of Review.

      We review a district court ruling on a motion for summary

judgment for correction of errors at law.   Rodda v. Vermeer Mfg., 734
N.W.2d 480, 482 (Iowa 2007).

      Summary judgment is appropriate when there is no genuine
      issue of material fact and the moving party is entitled to
      judgment as a matter of law. The burden is on the moving
      party to establish there is no genuine issue of material fact,
      and the facts must be viewed in the light most favorable to
      the nonmoving party.
                                     5

Id. at 483 (citing McIlravy v. N. River Ins. Co., 653 N.W.2d 323, 327–28

(Iowa 2002)).   “Likewise, to the extent our determination involves the

interpretation of a statutory provision or a provision in an insurance

policy, our review is for correction of errors at law.”     Mortensen v.

Heritage Mut. Ins. Co., 590 N.W.2d 35, 38 (Iowa 1999) (citing In re

Interest of J.J.A., 580 N.W.2d 731, 737 (Iowa 1998)).

      III. Discussion and Analysis.
      In Iowa, “[i]nsurance coverage is a contractual matter and is

ultimately based on policy provisions.” Talen v. Employers Mut. Cas. Co.,

703 N.W.2d 395, 402 (Iowa 2005) (citing State Farm Auto. Ins. Co. v.

Malcom, 259 N.W.2d 833, 835 (Iowa 1977)). Therefore, insurers may and

frequently do limit coverage to only specific claims. Id.

            Insurance policies are contracts between the insurer
      and the insured and must be interpreted like other
      contracts, the object being to ascertain the intent of the
      parties. The words used should, unless otherwise defined,
      be given their ordinary meaning to achieve a fair
      interpretation. Words in an insurance policy are to be
      applied to subjects that seem most properly related by
      context and applicability.

Id. at 407 (citations omitted); see also Lepic v. Iowa Mut. Ins. Co., 402
N.W.2d 758, 761 (Iowa 1987).

      A.   Loss of Consortium.     A parent’s loss-of-consortium claim is

addressed by Iowa Rule of Civil Procedure 1.206, which states:        “A

parent, or the parents, may sue for the expense and actual loss of

services, companionship and society resulting from injury to or death of

a minor child.”     Iowa R. Civ. P. 1.206.      We have determined that

“[a]ctions brought under rule [1.206] are not for the injury to the child

but for the injury to the father as a consequence of the injury to the

child.” Wardlow v. City of Keokuk, 190 N.W.2d 439, 443 (Iowa 1971).
                                     6

Therefore, under Iowa law, Clinton Jones has suffered damages as a

result of the injuries sustained by his child, Skye Jones.

       Clinton seeks coverage for his loss-of-consortium damages under

two separate contracts of insurance with State Farm.         We begin our

analysis by reviewing the contracts, specifically the pertinent provisions

of the liability section of Shawna’s policy, and the underinsured benefits

and uninsured benefits provided under Clinton’s policy.       See Pudil v.
State Farm Mut. Auto. Ins. Co., 633 N.W.2d 809, 811 (Iowa 2001).

       B. Shawna’s Liability Policy. The relevant portions of Shawna’s

liability policy state:

       Section 1—liability—Coverage A

       We will:

       1. Pay damages which an insured becomes legally liable to pay
       because of:

              a. bodily injury to others, and
              b. damage to or destruction of property including loss of its
              use,

       Caused by accident resulting from the ownership, maintenance or
       use of your car . . .
       We have held that a consortium claim consists of damages which

an insured is legally liable to pay because of bodily injury to others. See

Hinners v. Pekin Ins. Co., 431 N.W.2d 345, 345–46 (Iowa 1988). Unless

there is an exclusion, Clinton’s claim is covered under Shawna’s liability

coverage.

       We must therefore determine if there is language in the policy that

would exclude Clinton’s claim. The policy provides:

       THERE IS NO COVERAGE:
       ...
       2. FOR ANY BODILY INJURY TO:
            ...
                                     7
      c. ANY INSURED OR ANY MEMBER OF AN INSURED’S
      FAMILY RESIDING IN THE INSURED’S HOUSEHOLD.
      State Farm asserts that this exclusion precludes coverage for

Clinton’s consortium damages because Clinton’s loss-of-consortium

claim is derivative of Skye’s bodily injury, which was excluded from

coverage by virtue of this exclusion. As noted earlier, however, a loss-of-
consortium claim is not for an injury to the child, but for an injury to the

parent. Consequently, the fact that the household exclusion applies to

Skye’s claim does not automatically mean that it also applies to Clinton’s

claim. Under the plain language of the policy, we conclude the exclusion

does not apply to Clinton’s independent claim for loss of consortium. It

is undisputed that Clinton is not an insured under Shawna’s policy, nor

did he reside in her household. We therefore find that State Farm has

coverage under Shawna’s liability policy for Clinton’s loss-of-consortium

claim, subject to the policy’s $100,000 per person limit.

      C. Clinton’s Underinsured Policy. On the date of the accident,

Clinton had his own automobile insurance policy with State Farm. This

policy provided coverage for liability, as well as underinsured and

uninsured motor vehicles, subject to $100,000 each person and

$300,000 each accident limits.     State Farm claims Clinton must have

suffered a “bodily injury” for there to be coverage under his underinsured

or uninsured coverage.

      The relevant portion of Clinton’s policy states:

      5. SECTION III – UNINSURED MOTOR VEHICLE AND
      UNDERINSURED MOTOR VEHICLE COVERAGES

            ...

      We will pay damages for bodily injury an insured is legally
      entitled to collect from the owner or driver or an uninsured
      motor vehicle. The bodily injury must be sustained by an
      insured. . . .
                                               8

(Emphasis added). The policy defines “bodily injury” as “bodily injury to

a person and sickness, disease or death that results from it.”

      State Farm argues that because the bodily injury was to Skye and

not Clinton, the language “the bodily injury must be sustained by an

insured” precludes recovery. Although State Farm accurately analyzes

the contractual language, we have held that “an insurer cannot offer

underinsured motorist coverage more restrictive than that required by
statute.” Wetherbee v. Econ. Fire & Cas. Co., 508 N.W.2d 657, 659 (Iowa

1993). In Wetherbee, the insurance company argued that the insured

must establish her own bodily injury in order to recover under the

underinsured motorist provision of her policy for her loss-of-consortium

claim. We rejected that argument, stating “section 516A.1 [uninsured,

underinsured, or hit-and-run motorists’ statute] does not require the

insured to have sustained the bodily injury. The statute requires only

that there be bodily injury to a person which results in damage to the

insured.”    Id. at 661; see also Hinners, 431 N.W.2d at 346–47 (“[T]he

coverage mandated by section 516A.1 is not limited to claims for injury

to the insured; it merely requires policy coverage for damages arising out

of “bodily injury.”). Because of section 516A.1, State Farm’s requirement
that Clinton must sustain a bodily injury in order to collect under his

own underinsured motorist coverage is of no effect.                   See Hinners, 431

N.W.2d      at   346   (“[I]f   a   policy's       provisions   are   contrary   to   the

[underinsured motorist] statute, the policy provisions are rendered

ineffective, and the statute controls.”). He therefore has a claim under

his underinsurance coverage.

      Clinton’s insurance coverage, however, is restricted by the limits-

of-liability language in the policy. The policy states:
                                       9
      COVERAGES W AND               W4     [UNDERINSURED       MOTOR
      VEHICLE COVERAGE]

      ....

      3. The most we pay will be the lesser of:

      a. the amount by which the insured’s damages for bodily
      injury exceed the amount paid to the insured by or for any
      person or organization who is or may be held legally liable
      for the bodily injury or;

      b. the limits of liability of this coverage.

      Pursuant to this policy provision, Clinton’s recovery under his

underinsured motorist coverage is limited to the amount his damages

exceed payments made on his claim under Shawna’s policy, subject to

the $100,000 UIM limit. See Iowa Code § 516A.2 (stating underinsured

motorist     coverage   “may     include   terms,    exclusions,   limitations,

conditions, and offsets which are designed to avoid duplication of

insurance or other benefits”).

      D.     Clinton’s Uninsured Policy.       Alternatively, Clinton argues

that if he is not entitled to recover under the liability portion of Shawna’s

policy, Shawna would be an uninsured motorist and he can recover

uninsured benefits from his policy.        Because we have determined that

Shawna was insured for Clinton’s claim, the uninsured coverage has no
application.

      IV. Disposition.

      We find that Clinton has a covered claim for loss of consortium

under Shawna’s liability coverage, and he also has a claim under his

underinsurance coverage.       To the extent Clinton receives any amount

from Shawna’s liability policy, his UIM recovery is limited to the total

damages suffered by him for his loss of consortium less the amount paid

under Shawna’s liability policy up to the UIM limit of $100,000 per
                                   10

person. The decision of the district court is reversed and this case is

remanded for further proceedings consistent with this opinion.

      REVERSED AND REMANDED.